Citation Nr: 1448888	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, his erectile dysfunction is etiologically related to his service-connected coronary artery disease.


CONCLUSION OF LAW

The Veteran's erectile dysfunction was caused or aggravated by his service-connected coronary artery disease.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran essentially maintains that his current erectile dysfunction is caused or aggravated by his service-connected coronary artery disease, including the medications used to treat it.

The Veteran has a current diagnosis of erectile dysfunction, as confirmed at his December 2010 VA Diabetes Examination.  The Board notes that the December 2010 VA examiner opined that the Veteran's erectile dysfunction is the result of his nicotine abuse.

However, the Board notes the opinion of an August 2013 VA examiner stemming from the Veteran's outpatient care for his heart condition.  The examiner stated that the Veteran was currently on Metoprolol, described as a "necessary medication" which "he cannot stop."  The examiner noted that erectile dysfunction is a common side-effect of Metoprolol, and the medication may be contributing to his current erectile dysfunction.  There is no opinion to the contrary with respect to the link between the Veteran's erectile dysfunction and his coronary artery disease, including this necessary medication, and this opinion is based upon the clinical evidence of record, and interview and examination of the Veteran. 

When the medical evidence is considered in light of the Veteran's lay statements, which the Board has found to be both credible and competent with regard to reporting symptoms, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for erectile dysfunction secondary to coronary artery disease is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


